Exhibit 10.23

 

QCR HOLDINGS, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN
(Effective October 23, 2008)

 

PARTICIPATION AGREEMENT

 

THIS PARTICIPATION AGREEMENT (the “Participation Agreement”) is entered into as
of this ____________ of __________, 200__ by and between _______________(the
“Employer”) and ______________, an executive of the Employer (the
“Participant”).

 

RECITALS:

 

WHEREAS, QCR Holdings, Inc. (“QCR”) has adopted the QCR Holdings Executive
Deferred Compensation Plan (Effective October 23, 2008) (the “Plan”), the
Employer provides for participation in such Plan and the Administrator has
determined that the Participant is eligible to participate in the Plan on the
terms and conditions set forth in this Participation Agreement and the Plan.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements and
covenants set forth herein, the parties agree as follows:

 

1.     Definitions. Except as otherwise specifically provided herein, or unless
the context otherwise requires, the terms used in this Participation Agreement
shall have the same meanings as set forth in the Plan.

 

2.     Incorporation of Plan. The Plan, a copy of which is attached hereto as
Exhibit A, is hereby incorporated into this Participation Agreement as if fully
set forth herein, and the parties hereby agree to be bound by all of the terms
and provisions contained in the Plan. The Participant hereby acknowledges
receipt of a copy of the Plan and, subject to the foregoing, confirms the
Participant’s understanding and acceptance of all of the terms and conditions
contained therein. The Plan and this Participation Agreement supersede and
replace in their entirety any prior agreements relating to such benefits.

 

3.     Effective Date of Participation. The effective date of the Participant’s
participation in the Plan shall be ______________ (the “Participation Date”),
which includes any period Participant participated under an individual deferred
compensation agreement between the Participant and the Employer which was
amended and restated as the Plan.

 

4.     Maximum Deferral Percentage. For purposes of Section 3.1.2 of the Plan,
the Participant is permitted to elect to defer up to _________ percent (___%) of
the Participant’s Compensation on an annual basis to the Participant’s Deferral
Account.

 

5.     Matching Contribution. For purposes of Section 4.1.2 of the Plan, the
Employer will credit the Participant’s Deferral Account with a Matching
Contribution equal to _____ percent (__%) of the Participant’s Deferrals, but
not to exceed _________________.

  

 
 

--------------------------------------------------------------------------------

 

 

6.     Interest. For purposes of Section 4.1.4 of the Plan, interest is to be
accrued on the account balances and compounded at an annual rate equal to Prime
Rate plus one percentage point as established on the first business day of the
Plan Year. This interest rate shall have a minimum or floor of four percent (4
%) and shall not exceed eight percent (8 %).

 

7.     Change of Control Benefit - Form of Payment and Payment Date. For
purposes of Section 5.3.2 of the Plan, the Participant’s benefit due to a Change
of Control shall be paid in a single lump sum within 60 days following the
Separation from Service on or after a Change of Control, subject to Section 5.6
of the Plan.

 

8.     Successors. This Participation Agreement shall be binding upon each of
the parties and shall also be binding upon their respective successors and the
Employer’s assigns.

 

9.     Amendments. This Participant Agreement may not be modified or amended
except by a duly executed instrument in writing signed by the Employer and the
Participant consistent with the provisions of Code Section 409A.

 

IN WITNESS WHEREOF, each of the parties has caused this Participation Agreement
to be executed as of the day first above written.

 

 

 

PARTICIPANT:  

 

[EMPLOYER] 

 

 

 

 

       

 

 

By: 

 

 

 

 

 

 

 

 

 

    Title:  

Signature of Participant 

 

 

 

                       